Order entered September 3, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00356-CR
                              No. 05-21-00357-CR
                              No. 05-21-00453-CR

                    JEREMIAH LEE REEVES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
     Trial Court Cause Nos. F20-41144-M, F15-24191-M & F16-24469-M

                                    ORDER

      Before the Court is court reporter Belinda Baraka’s September 2, 2021

request for additional time to file the reporter’s record in these appeals. We

GRANT the request and ORDER the reporter’s record filed by October 1, 2021.

We caution Ms. Baraka that further requests are disfavored.


                                             /s/   ERIN A. NOWELL
                                                   JUSTICE